Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jong (KR 1507076 B1).
Regarding Claim 1, Jong teaches: An earphone cable acoustic noise suppression system (Figs. 1-8) comprising: a cable configured to carry a signal (120, 130), wherein a communication device is attached to the cable and the earphone is attached to the cable (¶ [0003]: “The audio output device 1 is connected to an electronic device such as an audio device or a portable terminal, and transmits sound energy in a state of being in close contact with a human ear. The audio output device 1 corresponds to an earphone or a headphone”); and an acoustic reflective element (vibration preventing member 150), wherein the acoustic reflective element is attached to the cable at a location (as shown), wherein the acoustic reflective element does not carry the signal (as shown), wherein the acoustic reflective element has an acoustic impedance different than an acoustic impendence of the cable (¶ [0024]: “Since the vibration preventing member 150 is made of a material having a density higher than that of the branch cable 130, it is possible to efficiently block vibration”), where a vibrational wave traveling in or on the cable from communication device toward the earphone partially reflects away from the acoustic reflective element at the location back toward the communication device and partially transmits towards the earphone, wherein the vibrational wave has an first intensity A1, wherein the reflected portion of the vibrational wave has a second intensity A3, and the ratio of the second intensity to the first intensity has a value between 0.2 and 1.0 (the vibration preventing member having a density higher than that of the cable would necessarily have at least a portion of a vibrational wave with an intensity falling within this ratio; Examiner note: any vibrational wave may transmit along the cable from any source. That is, at some point a vibrational wave would necessarily travel along cable which meets the criteria of having a ratio as claimed).
Regarding Claim 2, Jong teaches: wherein an acoustic impedance of the acoustic reflective element is I1, wherein an acoustic impedance of the cable is I2, and where the ratio of intensities A3/A1 is calculated using the formula: A3/A1=[(I1−I2){circumflex over ( )}2]/[(I1+I2){circumflex over ( )}2] (as stated above, the claim does not limit the vibrational wave in such a manner that excludes a vibrational wave from any source. That is, at some point, a vibrational wave would necessarily travel along the cable which meets the claimed limitations).
Regarding Claim 3, Jong teaches: wherein the cable carries an electrical signal (¶ [0003]).
Regarding Claim 5, Jong teaches: wherein the acoustic reflective element includes a first material (synthetic resin material using polyproplylene and nylon bumps (¶ [0029]), the cable includes a second material (implicit that the cable would include at least a conductor for conducting electricity), and where the first and second materials are different materials (a conductor would be different than the synthetic resin). 
Regarding Claim 6, Jong teaches: wherein the acoustic reflective element and the cable includes a first material (synthetic resin material using polyproplylene and nylon bumps (¶ [0029]; the cable would necessarily have a material), and wherein the acoustic reflective element's first material is more compressed than the first material in the cable (¶ [0029]: compression of the bumps).
Regarding Claim 7, Jong teaches: including a compression element where the compression element compresses the first material in the acoustic reflective element (¶ [0029]: molding frame or tongs).
Regarding Claim 8, Jong teaches: wherein the compression element is at least one of a clip (¶ [0029]: tongs) and an elastic element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR 1507076 B1), in view of van Halteren (US 20150350798 A1).
Regarding Claim 4, Jong does not specifically teach: wherein the cable carries an optical signal.  Jong teaches the use of an electrical signal (¶ [0003]). However, in a related field, van Halteren teaches that either an electrical or an optical signal may be used to drive a receiver in the ear of a user (¶ [0068]). Therefore, it would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jong to use an optical signal in place of or in addition to the electrical signal. Motivation for doing so would lie in allowing the use of different receivers in the ear of a user.

Claim(s) 9-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 20180027343 A1), in view of Jong (KR 1507076 B1).
Regarding Claim 9, Dobson teaches: A wired earphone system (Fig. 2: on-ear module 220, in-ear module 240, cable 260) comprising: a cable (260) connecting the earphone (in-ear module 240; ¶ [0022]: “The in-ear module 240 may contain any or all of the following components: processing circuitry 101, one or more microphones 105, receiver 160”) to a communication device (on-ear module 220; ¶ [0021]: “The on-ear module 220 may also contain the power management circuitry 125, telecoil 110, wireless transceiver 180, and an antenna 190 (or a portion thereof).”);; a microphone (microphone 105); a speaker (receiver 106); a memory having computer instructions; and a processor coupled to the memory (processing circuitry 101 is read to include a memory or a memory coupled thereto since a memory would be necessary for storing instructions for the processor; see further ¶ [0052]), the microphone, and the speaker (as understood from Fig. 1), the computer instructions thereby causing the processor to perform operations comprising: receiving an audio signal through the cable from the communication device; modifying the audio signal to an output signal; and sending the output signal to the speaker (since the on-ear module contains the wireless transceiver and antenna, the processing circuitry within the in-ear module would receive an audio signal from the on-ear module for further processing for output to the receiver; see further ¶ [0003]; ¶ [0009]: “Modern hearing devices have added wireless connectivity for purposes such as controlling and programming the devices, streaming media, and beamforming.”; ¶ [0011]). Dobson does not teach: a cable acoustic noise suppression system attached to the cable configured to reduce vibrational noise traveling along the cable from the communication device to the earphone. In a related field, Jong teaches to place a cable acoustic noise suppression device on a cable of an ear worn device (Figs. 2-8: vibration preventing member 150; ¶ [0024]: “To this end, the present invention includes a vibration preventing member (150) configured to be in close contact with the branch cable (130) and press the branch cable (130). Since the vibration preventing member 150 is made of a material having a density higher than that of the branch cable 130, it is possible to efficiently block vibration.”). Since Dobson teaches for the in-ear module to include one or more microphones 105 and a receiver 160 and a cable connected thereto, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to include a vibration preventing member 150 on the cable of Dobson. Motivation for doing so would lie in blocking unwanted noise from traveling along the cable of Dobson to either the microphone or the speaker.
Regarding Claim 10, Jong teaches: an acoustic reflective element (vibration preventing member 150), wherein the acoustic reflective element is attached to the cable at a location (as shown), wherein the acoustic reflective element does not carry the signal (as shown), wherein the acoustic reflective element has an acoustic impedance different than an acoustic impendence of the cable (¶ [0024]: “Since the vibration preventing member 150 is made of a material having a density higher than that of the branch cable 130, it is possible to efficiently block vibration”), where a vibrational wave traveling in or on the cable from communication device toward the earphone partially reflects away from the acoustic reflective element at the location back toward the communication device and partially transmits towards the earphone, wherein the vibrational wave has an first intensity A1, wherein the reflected portion of the vibrational wave has a second intensity A3, and the ratio of the second intensity to the first intensity has a value between 0.2 and 1.0 (the vibration preventing member having a density higher than that of the cable would necessarily have at least a portion of a vibrational wave with an intensity falling within this ratio; Examiner note: any vibrational wave may transmit along the cable from any source. That is, at some point a vibrational wave would necessarily travel along cable which meets the criteria of having a ratio as claimed).
Regarding Claim 11, Jong teaches: wherein an acoustic impedance of the acoustic reflective element is I1, wherein an acoustic impedance of the cable is I2, and where the ratio of intensities A3/A1 is calculated using the formula: A3/A1=[(I1−I2){circumflex over ( )}2]/[(I1+I2){circumflex over ( )}2] (as stated above, the claim does not limit the vibrational wave in such a manner that excludes a vibrational wave from any source. That is, at some point, a vibrational wave would necessarily travel along the cable which meets the claimed limitations).
Regarding Claim 12, Jong teaches: wherein the cable carries an electrical signal (¶ [0003]).
Regarding Claim 14, Dobson, in view of Jong, teaches: wherein the acoustic reflective element includes a first material (Jong: synthetic resin material using polyproplylene and nylon bumps (¶ [0029]), the cable includes a second material (Jong: implicit that the cable would include at least a conductor for conducting electricity), and where the first and second materials are different materials (a conductor would be different than the synthetic resin). 
Regarding Claim 15, Dobson, in view of Jong teaches: wherein the acoustic reflective element and the cable includes a first material (Jong, synthetic resin material using polyproplylene and nylon bumps (Jong, ¶ [0029]; the cable would necessarily have a material), and wherein the acoustic reflective element's first material is more compressed than the first material in the cable (Jong, ¶ [0029]: compression of the bumps).
Regarding Claim 16, Jong teaches: including a compression element where the compression element compresses the first material in the acoustic reflective element (Jong, ¶ [0029]: molding frame or tongs).
Regarding Claim 17, Jong teaches: wherein the compression element is at least one of a clip (Jong, ¶ [0029]: tongs) and an elastic element.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 20180027343 A1), in view of Jong (KR 1507076 B1), and in further view of van Halteren (US 20150350798 A1).
Regarding Claim 13, Dobson, in view of Jong, does not specifically teach: wherein the cable carries an optical signal.  Dobson teaches the use of an electrical signal (¶ [0017]). However, in a related field, van Halteren teaches that either an electrical or an optical signal may be used to drive a receiver in the ear of a user (¶ [0068]). Therefore, it would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dobson, in view of Jong to use an optical signal in place of or in addition to the electrical signal. Motivation for doing so would lie in allowing the use of different receivers in the ear of a user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651